                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 STEPHANIE WILLIAMS,                   )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00244-KDB
                                       )
                 vs.                   )
                                       )
 ANDREW SAUL, Commissioner of          )
 Social Security                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 14, 2020 Order.

                                               February 14, 2020
